 In the Matterof CONSOLIDATED AIRCRAFTCORPORATIONandINTER-NATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCALNo. 506, C. I. O.Case No. R-761AMENDMENT TO DIRECTION OF ELECTIONJuly 9, 1938On June 22, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held within fifteen(15) days from the date of Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region (LosAngeles, California).The Board, having been advised by the Regional Director for theTwenty-first Region that a longer period within which to hold theelection is necessary, hereby amends its Direction of Election bystriking therefrom the words "within fifteen (15) days from the dateof this Direction of Election," and substituting therefor the words"within twenty-five (25) days from the date of this Direction ofElection."s N. L. R B., No. 24.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 3, 1938On June 22, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.On July 9, 1938, the Board issued an Amendment toDirection of Election.The Direction of Election, . as amended,directed that an election by secret ballot be conducted among all ofthe hourly rated employees of Consolidated Aircraft Corporation,San Diego, California, herein called the Company, as of May 6, 1938,excluding those who have since quit or been discharged for cause andexcluding timekeepers and superintendent's clerks.Pursuant to the Direction, as amended, an election by secret ballotwas conducted at Burbank, California, and Inglewood, California, on17 N L R.B. 1061.°0 ; 206NATIONAL LABOR RELATIONS BOARDJuly 11, 1938, and at San Diego, California, on July 12, 1938, underthe direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California).Full opportunitywas accorded all of the parties to this investigation to participate inOn July 14,1938, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties an IntermediateReport on the election.No objections or exceptions to the Intermedi-ate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total number eligible to vote______________________________ 2,489Total numberof ballotscounted___________________________ 1,772Total number of votes for International Union, United Auto-mobile Workers of America, Local No. 506, C. I. O________487Total number of votes for International Association of Ma-chinists, Aircraft Lodge No. 1125, A. F. of L______________ 1,098Total number of blank ballots_____________________________3Total number of void ballots______________________________3Totalnumber ofchallenged votes__________________________0Totalnumberof votes for neither_________________________187By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,-IT ISHEREBYCERTIFIED that International Association of Machinists,Aircraft Lodge No. 1125, has been designated and selected by a ma-jority of the hourly rated employees of Consolidated Aircraft Cor-poration, San Diego, California, excluding timekeepers and super-intendent's clerks, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the National LaborRelationsAct, InternationalAssociation ofMachinists,AircraftLodge No. 1125, is the exclusive representative of all such employeesfor the, purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.8 N. L. R.B.,No. 24a.